In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), entered January 10, 1996, as granted that branch of the plaintiff wife’s motion which was for interim counsel fees.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The court did not improvidently exercise its discretion in awarding the plaintiff wife $15,000 in interim counsel fees (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879; Ferdinand v Ferdinand, 215 AD2d 350; Domestic Relations Law § 237 [a]).
We have considered the defendant husband’s remaining contentions and find them to be without merit. O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.